Case 1:19-cv-10414-|T D oooooo t 30 Filed 03/22/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

International Recruiters, Inc.

ali

d/b/a Dennis Partners, *
*

Plaintiff,, *

*

* 1:19-cV-10414-IT

=I¢

*

Edward Canning, Veronica Richie, *
and Shepherd Search Group, Inc., *
*

Defendants. *

ap

SECON]) AlVlENDED TEMPORARY RESTRAINING ORDER
___-_____________

March 22, 2019
TALWANI, D.J.
After hearing on March 22, 2019, the court hereby extends the prior Amended
Temporary Restraining Order [29]:l issued on March 19, 2019.
IT IS HEREBY ORDERED AS FOLLOWS:
A. The Defendants, along with their agents, servants, employees, attorneys and all
parties in active concert or participation with them who receive actual notice of the
Order by personal service or otherwise, are enjoined from using, permitting to be
used, disclosing, or transmitting for any purpose any of Dennis Partners‘l confidential
or proprietary Work product, trade secret, or business information, including but not
limited to Dennis Partners’ marketing strategies, information concerning Dennis
Partners’ contracts, proprietary keyword system,l form documents (including but not

limited to letters and emails), the narnes, addresses, and specific information about

Case 1:19-cv-10414-|T D oooooo t 30 Filed 03/22/19 Page 2 of 3

Dennis Partners"` clients and candidates, its pricing, contract terms, and its business
development strategy.

. The individual Defendants, along with their agents, servants, employees, attorneys
and all parties in active concert or participation with them who receive actual notice
of the Order by personal service or otherwise, must immediately return all originals,
copies, and other reproductions, in any form whatsoever, of any and all documents
and information of Dennis Partners, including but not limited to copies of any files
accessed, copied, downloaded, delcted, opened, or otherwise modified, from Dennis
Partners’ PCR and electronic system, including but not limited to the company
laptops used by them. The individual Defendants shall also make immediate mirror
copies of their personal hard drives to preserve all metadata.

. Defendant Shepherd along with its agents, servantsl employees, attorneys and all
parties in active concert or participation with them who receive actual notice of the
Order by personal service or otherwise, must immediately segregate and remove from
all active computer files and protect from further access, all originals, copies, and
other reproductions, in any form whatsoever, of any and all documents and
information of Dennis Partners, including but not limited to copies of any files
accessed,l copied, downloaded, deleted, opened, or otherwise modified,l from Dennis
Partners’ PCR and electronic system. Defendant Shepherd must also preserve the
most recent backups of its computer systems.

. Defendants, along with their agents, servants_., employees, attorneys and all parties in

active concert or participation with them who receive actual notice of the Order by

Case 1:19-cv-10414-|T D oooooo t 30 Filed 03/22/19 Page 3 of 3

personal service or otherwise, are ordered to preserve all materials in an appropriate
manner for purposes of this litigation, including all metadata.

E. Defendants, along with their agents, servants, employees, attorneys and all parties in
active concert or participation with them who receive actual notice of the Order by
personal service or otherwise, are ordered to identify in writing any person to whom
Canning and/or Ritchie disclosed any of Dennis Partners’ trade secrets,l confidential
information, and/or proprietary information, including detailing any and all such

communicationsh

The court has set a further hearing on the matter for March 27, 2019, at 2:15 p.m. The order shall

remain in effect through March 27, 2019, absent further order of the court.

IT IS SO ORDERED.

March 22, 2019 M¢A /4/4&/£»;,\ l

United States District Judge

 

/O"¢§_ cal/71

 

